Smith, J. (dissenting).
But for the fact that the key evidence has been destroyed, this would be an interesting and important case. It raises the issue, considered by the Court of Appeals for the Second Circuit in Bery v City of New York (97 F3d 689 [2d Cir 1996]) and Mastrovincenzo v City of New York (435 F3d 78 [2d Cir 2006]), of the degree of First Amendment protection available to visual art that is sold commercially.
But we are unable to address that question in any useful way without looking at, or at least having a clear description of, the T-shirts that defendant was prosecuted for selling. The People, according to their brief, “have been informed by the New York Police Department Property Clerk’s Office that the t-shirts were destroyed some time after trial,” and the record contains neither a photograph nor a description of them. In light of that, I find it hard to understand how the Appellate Term decided that “Criminal Court was warranted in concluding that defendant’s wares were mere commercial goods whose dominant purpose was utilitarian, and not expressive” (People v Lam, 34 Misc 3d 130[A], 2011 NY Slip Op 52327[U], *1 [App Term, 1st Dept 2011]), or how the majority decides that the Appellate Term’s finding was reasonable (majority mem at 959). Presumably, both the Appellate Term and the majority are going on the theory that, since nothing in the appellate record contradicts Criminal Court’s finding, the finding should be accepted.
Since it was the Police Department that destroyed the evidence, I would resolve the doubt in the opposite way, in defendant’s favor. There is testimony from defendant that T-shirts allegedly similar to the ones on which his arrest was based were “a statement on the state of surveillance” and “about the Iraq War.” (Pictures of these allegedly similar T-shirts were admitted into evidence but these pictures too have been lost, apparently by defendant or his counsel.) The testimony is ambiguous, but I *961would draw the inference, in the absence of better proof, that the T-shirts expressed a clear political message, similar to the message on the jacket worn in Cohen v California (403 US 15 [1971]). On that assumption, it is surely not open to doubt that defendant’s sale of the T-shirts was protected by the First Amendment and article I, § 8 of the New York Constitution. I would hold that the courts below erred in deciding otherwise.
Two other features of this case seem to me to call for comment. First, while I find much to admire in the Second Circuit’s Mastrovincenzo opinion, I am not convinced—and we should not decide, in a case without a useful record—that we should accept its “dominant purpose” test (435 F3d at 95). Here, it does not matter what test is applied: the only issue is whether to assume the facts in the People’s favor, as the majority apparently does, or in defendant’s favor, as I think we should. Certainly, today’s memorandum should not be viewed as committing us to follow Mastrovincenzo.
Secondly, I point out, but do not complain, that neither the Appellate Term nor today’s majority has been punctilious in following the rule of People v LaFontaine (92 NY2d 470 [1998]). LaFontaine holds that neither an intermediate appellate court nor this Court may affirm a judgment in a criminal case “on a ground not decided adversely to the appellant by the trial court” (People v Concepcion, 17 NY3d 192, 195 [2011]). Criminal Court rejected defendant’s First Amendment argument on the ground that “[t]he transferring of an artistic image to the T-shirt changed the art, the non-expressive purpose became dominant.” Neither the Appellate Term nor the majority embraces this simple (and, I think, untenable) “a shirt is a shirt” rationale. The Appellate Term replaced it with what seems to be a balancing test, relying, unlike Criminal Court, on the manner in which the shirts were displayed and their price, and the majority expresses a preference for the Appellate Term’s approach (majority mem at 959-960).
It is not clear to me why LaFontaine permits either the Appellate Term or the majority to proceed in this way; but I welcome the erosion of LaFontaine. This case confirms my belief that the LaFontaine rule is essentially unworkable (see Concepcion, 17 NY3d at 201-207 [Smith, J., dissenting]).
Finally, I express the hope that in future cases counsel and the Property Clerk will bear in mind that exhibits should not be destroyed while an appeal is pending.
*962Chief Judge Lippman and Judges Graffeo, Read, Pigott and Rivera concur; Judge Smith dissents in an opinion; Judge Abdus-Salaam taking no part.
Order affirmed, in a memorandum.